Exhibit 10.6

 

BOTTOMLINE TECHNOLOGIES (de), INC.

 

Executive Retention Agreement

 

THIS EXECUTIVE RETENTION AGREEMENT (the “Agreement”) by and between Bottomline
Technologies (de), Inc., a Delaware corporation (the “Company”), and Kevin
Donovan (the “Executive”) is made as of February 5, 2004 (the “Effective Date”).

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.1).

 

1. Key Definitions.

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (c) below:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

 

(b) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being



--------------------------------------------------------------------------------

converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no “person” (as hereinabove defined) acquires
more than 50% of the combined voting power of the Company’s then outstanding
securities; or

 

(c) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs.

 

1.3 “Cause” means the discharge resulting from a determination by a vote of the
Board that the Employee:

 

(a) has been convicted of a felony involving dishonesty, fraud, theft or
embezzlement or any other felony; or

 

(b) has performed or failed to act, which if he were prosecuted and convicted
for such performance or failure would constitute a crime or offense involving
money or property of the Company (in either case in an amount or at a value in
excess of $5,000), or which would constitute a felony in the jurisdiction
involved.

 

1.4 “Good Reason” means:

 

(a) the continued assignment to the Employee of any duties or the continued
significant change in the Employee’s duties, either of which is substantially
inconsistent with the Employee’s duties immediately prior to such assignment or
after notice thereof from the Employee to the Board setting forth in reasonable
detail the respects in which the Employee believes such assignments or duties
are significantly inconsistent with the Employee’s prior duties;

 

(b) a reduction in the Employee’s then base compensation;

 

(c) the imposition of a requirement by the Company, any person in control of the
Company or any successor to the Company, that the location at which the Employee
performs his principal duties for the Company or any successor to the Company be
changed to a new location outside a radius of 50 miles from the then current
location; or

 

(d) any breach by the Company of any material provision of this Agreement;

 

provided that none of the foregoing shall constitute Good Reason to the extent
the Employee has agreed in writing thereto.

 

- 2 -



--------------------------------------------------------------------------------

The right of the Employee to terminate his at will employment as a result of
Good Reason shall not be affected by the Employee’s disability, or the fact that
the Employee at such time may have an offer of employment from another employer
or any other reason for terminating his employment with the Company.

 

1.5 “Disability” means the Executive shall have been unable to perform the
Executive’s duties with the Company for 90 days, whether or not consecutive,
during any 360-day period, due to a physical or mental disability. A
determination of disability shall be made by a physician satisfactory to both
the Employee and the Company; provided, that if the Employee and the Company do
not agree on a physician, the Employee and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.

 

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the termination of the
Executive’s employment with the Company prior to the Change in Control Date,
(c) the date 12 months after the Change in Control Date, if the Executive is
still employed by the Company as of such later date, or (d) the fulfillment by
the Company of all of its obligations under Sections 4 and 5.2 if the
Executive’s employment with the Company terminates within 12 months following
the Change in Control Date. “Term” shall mean the period commencing as of the
Effective Date and continuing in effect through June 30, 2006.

 

3. Employment Status; Termination Following Change in Control.

 

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder.

 

3.2 Termination of Employment.

 

(a) If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Company or by the Executive within 12 months
following the Change in Control Date (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7. Any Notice of
Termination shall: (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may

 

- 3 -



--------------------------------------------------------------------------------

be. In the event the Company fails to satisfy the requirements of this
Section 3.2(a) regarding a Notice of Termination, the purported termination of
the Executive’s employment pursuant to such Notice of Termination shall not be
effective for purposes of this Agreement.

 

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(c) Any Notice of Termination for Cause given by the Company must be given
within 10 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause.

 

4. Benefits to Executive.

 

4.1 Compensation and Stock Acceleration. If the Change in Control Date occurs
during the Term and the Executive’s employment with the Company terminates
within 12 months following the Change in Control Date, the Executive shall be
entitled to the following benefits:

 

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or Death) or by the Executive for Good Reason within 12 months following the
Change in Control Date, then the Executive shall be entitled to the following
benefits:

 

(i) each outstanding option to purchase shares of Common Stock of the Company
held by the Executive shall become immediately exercisable in full and,
notwithstanding any provision in any applicable option agreement to the
contrary, each such option shall continue to be exercisable by the Executive (to
the extent such option was exercisable on the Date of Termination) for a period
of two years (or the remainder of the option term if less than two years)
following the Date of Termination; provided that, with respect to any
outstanding option to purchase shares of Common Stock of the Company on the date
hereof, this provision 4.1(a)(i) shall not apply to any such options with an
exercise price lower than the per share closing price of the Common Stock of the
Company, as reported on the Nasdaq National Market, Inc., on the date hereof;

 

(ii) the Company shall pay to the Executive in a lump sum in cash within 10 days
after the Date of Termination the aggregate of the sum of (A) the Executive’s
base salary through the Date of Termination, (B) an amount equal to the
Executive’s base salary for the six months prior to the Date of Termination,
(C) an amount equal to 50% of the Executive’s annual bonus opportunity under the
Company’s bonus plan (including any bonus or portion thereof which has been
earned but deferred) for the most recently completed fiscal year, (D) the
product of (x) the annual bonus paid or payable (including any bonus or portion
thereof which has been earned but deferred) for the most recently completed
fiscal year and (y) a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365 and (E) the amount of any compensation

 

- 4 -



--------------------------------------------------------------------------------

previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
previously paid (the sum of the amounts described in clauses (A), (B),
(C) (D) and (E) shall be hereinafter referred to as the “Accrued Obligations”);

 

(iii) for 12 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect immediately prior to the Change in
Control Date or, if more favorable to the Executive and his family, in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and his family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family;

 

(iv) to the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and

 

(v) for purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 12 months after the Date of Termination.

 

(b) Termination for Death or Disability. If the Executive’s employment with the
Company is terminated by reason of the Executive’s death or Disability within 12
months following the Change in Control Date, then the Company shall (i) pay the
Executive (or his estate, if applicable), in a lump sum in cash within 10 days
after the Date of Termination, all Accrued Obligations other than those set
forth in Section 4.1(a)(ii)(B) and (ii) timely pay or provide to the Executive
the Other Benefits.

 

(c) Resignation without Good Reason; Termination for Cause. If the Executive
voluntarily terminates his employment with the Company within 12 months
following the Change in Control Date, excluding a termination for Good Reason,
or if the Company terminates the Executive’s employment with the Company for
Cause within 12 months following the Change in Control Date, then the Company
shall (i) pay the Executive, in a lump sum in cash within 10 days after the Date
of Termination, the sum of (A) the Executive’s annual base salary through the
Date of Termination and (B) the amount of any compensation previously deferred
by the Executive, in each case to the extent not previously paid, and
(ii) timely pay or provide to the Executive the Other Benefits.

 

- 5 -



--------------------------------------------------------------------------------

4.2 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.1(a)(iii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.

 

4.3 Violation of Company Agreements. Notwithstanding any other provision of this
Agreement, the Company shall not be required to make any payments or provide any
benefits to the Employee under this Section 4 if the Employee shall have
breached any of his material obligations under any agreement between the
Employee and the Company which imposes confidentiality, proprietary information,
assignment of invention(s), non-competition or similar obligations on the
Employee, as may be in effect from time to time.

 

5. Disputes.

 

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Portsmouth, New Hampshire, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended.

 

6. Successors.

 

6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume and agree
to perform this Agreement to the same extent that the Company would be required
to perform it if no such succession had taken place. Failure of the Company to
obtain an assumption of this Agreement at or prior to the effectiveness of any
succession shall be a breach of this Agreement and shall constitute Good Reason
if the Executive elects to terminate employment, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall

 

- 6 -



--------------------------------------------------------------------------------

mean the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.

 

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

 

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 325
Corporate Drive, Portsmouth, New Hampshire 03801, Attention: President, with a
copy to Hale and Dorr LLP, 60 State Street, Boston, Massachusetts 02109,
Attention: John A. Burgess, Esq. and to the Executive at the Executive’s address
indicated on the signature page of this Agreement (or to such other address as
either the Company or the Executive may have furnished to the other in writing
in accordance herewith). Any such notice, instruction or communication shall be
deemed to have been delivered three business days after it is sent by registered
or certified mail, return receipt requested, postage prepaid, or one business
day after it is sent via a reputable nationwide overnight courier service.
Either party may give any notice, instruction or other communication hereunder
using any other means, but no such notice, instruction or other communication
shall be deemed to have been duly delivered unless and until it actually is
received by the party for whom it is intended.

 

8. Miscellaneous.

 

8.1 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

 

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

 

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of New
Hampshire, without regard to conflicts of law principles.

 

- 7 -



--------------------------------------------------------------------------------

8.5 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

 

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

 

8.7 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

 

8.8 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the severance matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Notwithstanding the foregoing, this Agreement shall not limit, and
shall be in addition to, any rights the Executive may also have or be entitled
to on the date hereof or in the future from time to time with respect to the
acceleration of options pursuant to any equity plan of the Company or of a
subsidiary of the Company (as administrated by the relevant plan administrator),
any option agreement or any other written documentation executed or assumed by
or on behalf of the Company or of a subsidiary of the Company.

 

8.9 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

8.10 Executive’s Acknowledgements. The Executive acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of Hale
and Dorr LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.

 

[remainder of page intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

BOTTOMLINE TECHNOLOGIES (de), INC.

By:

  /s/    ROBERT EBERLE        

Name:

  Robert Eberle

Title:

  Chief Operating Officer & Chief Financial Officer /s/    KEVIN DONOVAN        
Kevin Donovan

Address:

     

 

[Signature page to Executive Retention Agreement]

 

- 9 -